Shaw C. J.
drew up the opinion of the Court. The bill proceeds upon the ground, that the condition contained in the bequest to Mary Smith, that she should educate and bring up the plaintiff, was a provision for the plaintiff’s subsistence in nature of a legacy ; that Mary Smith, by accepting the bequest, became bound by the condition ; and that the duty thereby created was not a personal obligation' which terminated with her life, but constituted a charge upon her estate, which has devolved as a debt upon her personal representative.
There is no doubt that the direction to support and maintain a person by a testator, is construed to be a legacy, being a gift of general subsistence, which is capable of being rendered reasonably certain, and which may be supplied and afforded by any person having funds to do it with. It is in effect a pecuniary legacy, uncertain in amount, and rendered sufficiently certain by the circumstances. Farwell v. Jacobs, 4 Mass. R. 634 ; Baker v. Dodge, 2 Pick. 619. Such a direction or bequest of support and subsistence, involves no personal trust or confidence, and may be executed by any one having the administration of the testator’s estate, or taking the fund upon which it is charged.
Were the direction in the will in favor of the plaintiff, of this character, we should have entertained no doubt of the plaintiff’s right to recover. But we think the words in this will, to 11 educate and bring up the plaintiff,” in the circumstances in which the parties were placed towards each other, were a personal confidence, that the obligation which they imposed upon the testator’s widow, the defendant’s intestate, was of parental personal care towards the plaintiff, which died with *409her. The plaintiff was an orphan, having lost both parents in infancy ; she had been taken by her grandfather into his family, and we think the intent was, that so long as his widow lived, she should stand, as he had done, towards the plaintiff, in loco parentis.
But if the words were more doubtful, and we were to look into the circumstances of the estate and all the other parts of the will, we think the inquiry would lead to the same result." Considering the smallness of the provision made for the widow, under all the circumstances of the estate, it is not to be presumed, unless words were used, clearly expressing that intent, that it was intended to make the support and subsistence of the plaintiff a charge upon that fund, after the decease of the widow.
It has been strongly urged in behalf of the plaintiff, that all the other bequests in the will in favor of Mary L. Richards, the plaintiff, were so given that they were not to take effect in possession, till she should arrive at eighteen years of age or be married, and in the mean time, upon the defendant’s construction, she would be left without means of subsistence ; which could not have been intended by her grandfather.
If the will required this construction, there would be considerable force in the argument against such an intent. But we think such is not the true construction of the will.
The testator gives the whole residue of his property, real and personal, to his four granddaughters, of whom Mary, the plaintiff, was one. In a subsequent clause, he gives to his executor the care and management of the real and personal estate before given to the four granddaughters, till they shall severally arrive at the age of eighteen years or be married, and they were not to come into possession till that period arrived. If this embraced all the property given to the plaintiff, it would afford a foundation for the argument. But we think that this direction applies only to the residuary real and personal property given to the four.
But there are other bequests to the plaintiff. The testator gave his wife certain furniture for her life, and after her decease to the plaintiff. There seems to be nothing to pre*410vent this property, amounting to $ 639, from vesting in possession in the plaintiff, immediately on the death of the widow ; and from that period it might be applied to her support and maintenance. He also, by a separate clause, gives her five bank shares, and certain other personal property, and then adds this direction, “ the property herein given to my granddaughter Mary L. Richards, to be taken care of and managed for her benefit during her minority or until she shall be married, by my executor.” There is nothing in the relative position of this clause in the will to render it probable, that it was intended to apply to the reversionary interest in the furniture given to the plaintiff. But if it did, it would not prevent the property from vesting in the plaintiff in possession, immediately after the death of the widow ; but only be adding the authority of a guardian to that of executor. Under this authority and consistently with the duty of taking care of and managing the same for the benefit of the plaintiff, it would be his duty to apply the income, and if need be, the principal of this property, to the necessary support, maintenance and education of the plaintiff during her minority.
The plaintiff therefore was not left, upon the death of the widow, without means of support; and there is therefore nothing in this argument to show that the testator must necessarily have intended by the words used, to throw the charge of the support and maintenance of the plaintiff upon the legacy given to his wife, after her decease, or to control what otherwise appears to have been the plain intent of the testator, to devolve upon his wife the personal and parental care of his orphan granddaughter, during her life.

Bill dismissed.